Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4 are objected to because of the following informalities:  the limitations are included in claim 1.  The claims need to be canceled, not withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schiffmann et al (7926233).
Schiffmann (figure 6) shows an improved exterior wall panel apparatus, comprising: a sheathing (36), said sheathing comprising a fiberglass (par 65) ballistic armor plate material (it is unclear yet what constitute ballistic armor plate and the reference part 36 can function as claimed), said sheathing configured in various shapes and sizes such that said sheathing has a height and width that are substantially greater than its depth, said sheathing having a front sheathing side and a back sheathing side; a plurality of vertical studs (23), said plurality of vertical studs comprising fiberglass material (par 73, 77), said plurality of vertical studs having a length that is substantially greater than its width and depth, said plurality of vertical studs having a front stud side and a back stud side; a two part epoxy, said epoxy (par 160, 177) located between the back sheathing side and the front stud side of the plurality of vertical studs, such that the combination of said sheathing, said plurality of vertical studs and said epoxy creates a sealed unit which can be used an exterior wall panel for a residential or commercial building.
Per claim 5, Schiffmann further shows the plurality of vertical studs are approximately the same as the length of said sheathing.
Per claims 6-8, Schiffmann further shows connector (24 top) comprising at least one c-channel connector, wherein the at least one c- channel connector is positioned at a head of said exterior wall panel apparatus, wherein the at least one c- channel connector is positioned at a sill(24 bottom) of said exterior wall panel apparatus.
Per claim 9, Schiffmann (figures 7-8) further shows a continuous air gap is provided along the head of said exterior wall panel apparatus thereby providing a means for air to flow up through the ventilation air gap (per parts 123, 130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-18 are is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann in view of Bolin (2014/0069050).
Schiffmann shows all the claimed structural limitations except for the step of providing a construction table comprising scoring arms for accepting and securing a sheathing in the construction process of the wall panel.
Bolin discloses various well known methods of constructing wall panel including the step of providing a construction table ( par. 50-51) with scoring arms (the press device device).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the invention to modify Schiffmann’s construction method steps to include the well known method steps disclosed by Bolin to arrive at the claimed method steps since the claimed method steps would have been the obvious method steps of constructing Schiffmann’s wall panel apparatus with the combined teachings of Schiffmann and Bolin’s method of construction of panels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different panels with sheathing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

7/7/2022